                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 1 of 25




                                                          SIAS LAW, INC.
                                                     1
                                                          Jason Sias (SBN 279196)
                                                     2     Jsias@siaslawinc.com
                                                          1809 S Street, Suite 101-291
                                                     3    Sacramento, CA 95811
                                                          Telephone: (888) 958-5071
                                                     4
                                                          Facsimile: (888) 958-5072
                                                     5
                                                          Counsel for Plaintiff
                                                     6    Miriam Smith
                                                     7

                                                     8                                 UNITED STATES DISTRICT COURT
                                                     9                                NORTHERN DISTRICT OF CALIFORNIA
                                                     10                                               ) Case No.: ______________________
                                                          MIRIAM SMITH,
                                                                                                      )
                                                     11                                               )
                                                                         Plaintiff,                   ) COMPLAINT FOR DAMAGES
                                                     12          vs.                                  )
                                                                                                      ) 1. Unreasonable Search and Seizure –
                 T: 888.958.5071 – F. 888.958.5072




                                                     13
                    1809 S Street, Suite 101-291




                                                          CITY OF GILROY, a public entity; CITY OF    )     Excessive Force (42 U.S.C. § 1983)
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                                                                      )
                                                     14   GILROY POLICE CHIEF SCOT SMITHEE;           ) 2.  Unreasonable Search and Seizure –
                                                          and DOES 1-50 inclusive,                    )     Detention and Arrest (42 U.S.C. § 1983)
                                                     15                                               ) 3. Municipal Liability for Unconstitutional
                                                                                                      )     Custom, Practice or Policy (42 U.S.C. §
                                                     16                  Defendants.                  )
                                                                                                      )     1983)
                                                     17                                               ) 4.  Municipal Liability – Failure to Properly
                                                                                                      )     Train (42 U.S.C. § 1983)
                                                     18                                               ) 5. Battery
                                                                                                      ) 6. False Arrest / False Imprisonment
                                                     19                                               )
                                                                                                      ) 7. Negligence
                                                     20                                               ) 8. Violation of Bane Act (California Civil
                                                                                                      )     Code § 52.1)
                                                     21                                               ) 9. Intentional Infliction of Emotional
                                                                                                      )     Distress
                                                     22                                               )
                                                                                                      ) 10. Assault
                                                     23                                               )
                                                                                                      )
                                                     24                                               ) DEMAND FOR JURY TRIAL
                                                     25

                                                     26
                                                                                          COMPLAINT FOR DAMAGES
                                                     27
                                                             1. Plaintiff, MIRIAM SMITH, complains of defendants CITY OF GILROY, and DOES 1
                                                     28
                                                          through 50, inclusive, as follows:

                                                                                                     -1-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 2 of 25




                                                     1                                              INTRODUCTION
                                                     2       2. This civil rights action seeks compensatory and punitive damages from Defendants for
                                                     3    violating various rights under the United States Constitution and state law in connection with the
                                                     4    furious and unprovoked beating and tasing of Miriam Smith on January 27, 2019 in the City of
                                                     5    Gilroy, County of Monterey, California.
                                                     6                                            JURISDICTION
                                                     7       3.   Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1334, 1367 and 1391,
                                                     8    and arises under 42 U.S.C. §§ 1983, 1985, 1986, 1988 and the Fourth and Fourteenth
                                                     9    Amendments of the United State Constitution. The amount in controversy herein, excluding
                                                     10   interest and costs, exceeds the minimum jurisdictional limit of this Court.
                                                     11                    INTRADISTRICT ASSIGNMENT TO SAN JOSE DIVISION
                                                     12      4. Venue is proper in this Court because the Defendants reside in, and all incidents, events,
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   and occurrences and/or omission complained of herein giving rise to this action occurred in
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   Monterey County, California, and this action is properly assigned to the San Jose Division of the
                                                     15   United States District Court for the Northern District of California.
                                                     16                                    PARTIES AND PROCEDURE
                                                     17      5. At all relevant times, MIRIAM SMITH (hereinafter as “Plaintiff” or “Ms. Smith”) is a
                                                     18   sixty-two-year-old African-American mother of nine, and a resident of California.
                                                     19      6. At all relevant times, Defendant CITY OF GILROY (hereinafter as “CITY”) is and was a
                                                     20   duly organized public entity, form unknown, existing under the laws and Constitution of the
                                                     21   State of California. At all relevant times, CITY possessed the power and authority to adopt
                                                     22   policies and prescribe rules, regulations and practices affecting the operation of the Gilroy
                                                     23   Police Department (hereinafter as “GPD”) and its tactics, methods, practices, customs, and
                                                     24   usages. At all relevant times, CITY owns, operates, manages, directs and controls the GPD,
                                                     25   which employs other defendants in this action.
                                                     26      7. Defendant CITY OF GILROY POLICE CHIEF SCOT SMITHEE (hereinafter as “SCOT
                                                     27   SMITHEE”), at all material times was the Chief of Police for the Gilroy Police Department and
                                                     28   was acting within the course and scope of that employment. In that capacity, Defendant


                                                                                                          -2-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 3 of 25




                                                     1    SMITHEE was a policy making officer for the CITY OF GILROY.
                                                     2       8. Plaintiff is informed and believes and thereon alleges that each of the Defendants
                                                     3    designated as a DOE are intentionally and negligently responsible in some manner for the
                                                     4    events and happenings herein referred to, and thereby proximately caused injuries and damages
                                                     5    as herein alleged. The true names and capacities of DOES 1 through 50 (hereinafter as
                                                     6    “DOES”), inclusive, and each of them, are not now known to Plaintiff who, therefore, sues said
                                                     7    Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to show
                                                     8    their true names and capacities when same have been ascertained. Each DOE Defendant was an
                                                     9    employee/agent of the CITY and the GPD, and at all material times acted within the course and
                                                     10   scope of that relationship.
                                                     11      9. At all relevant times, CITY was the employer of DOES 1-20 who were CITY police
                                                     12   officers, DOES 21-30 who were CITY police officers’ supervisorial officers, DOES 31-40 who
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   were managerial supervisorial and policymaking employees of the CITY Police Department. On
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   information and belief, at all relevant times, DOES 1-40 were residents of California. DOES 1-
                                                     15   40 are sued in their individual capacity for damages only.
                                                     16      10. Plaintiff is informed and believes, and thereon alleges that each of the Defendants was at
                                                     17   all material times an agent, servant, employee, partner, joint venturer, co-conspirator, and/or
                                                     18   alter ego of the remining Defendants, and in doing the things herein alleged, was acting within
                                                     19   the course and scope of that relationship. Plaintiff is further informed and believes, and thereon
                                                     20   alleges, that each of the Defendants herein gave consent, aid, and assistance to each of the
                                                     21   remaining Defendants, and ratified and/or authorized the acts or omissions of each Defendant as
                                                     22   alleged herein, except as may be hereinafter otherwise specifically alleged.
                                                     23      11. At all material times, each Defendant was jointly engaged in tortious activity, and an
                                                     24   integral participant in the conduct described herein including the wrongful search, seizure, and
                                                     25   use of excessive force against the Plaintiff, resulting in the deprivation of Plaintiff's
                                                     26   constitutional rights and other harm.
                                                     27      12. At all material times, each Defendant acted under color of the laws, statutes, ordinances,
                                                     28   and regulations of the State of California and the CITY.


                                                                                                           -3-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                       Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 4 of 25




                                                     1       13. The acts and omissions of all Defendants as set forth herein were at all material times
                                                     2    pursuant to the actual customs, policies, practices and procedures of Defendant CITY
                                                     3       14. This complaint may be pled in the alternative pursuant to Federal Rule of Civil
                                                     4    Procedure 8(d)(2).
                                                     5                                 FACTS COMMON TO ALL COUNTS
                                                     6       15. Plaintiff realleges each and every allegation in paragraphs 1 through 14 of this
                                                     7    Complaint with the same force and effect as if fully set forth herein.
                                                     8       16. On or about January 27, 2019, at about 5:20p.m. at or around 338 West 7th Street,
                                                     9    Gilroy, California 95020 (hereinafter as “City Hall”), Defendants DOES 1-20, acting as integral
                                                     10   participants, wrongfully arrested plaintiff without a warrant or probable cause.
                                                     11      17. Prior Defendants’ unwarranted and unlawful arrest, Ms. Smith pre-arranged for
                                                     12   Plaintiff’s sixth child and daughter (Ms. Turner) to be brought to GPD in response to an
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   outstanding warrant for her daughter’s failure to appear in court for a traffic citation, to then be
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   placed into custody, and subsequently bonded out of custody (hereinafter as “remand and
                                                     15   release”).
                                                     16      18. Plaintiff was the front passenger of a vehicle that was lawfully parked in the general
                                                     17   vicinity of City Hall. Ms. Turner was the rear passenger in that vehicle.
                                                     18      19. While waiting in their vehicle for the bail bondsman to arrive, a GPD officer approached
                                                     19   Plaintiff’s passenger window and demanded Plaintiff exit the vehicle.
                                                     20      20. Plaintiff complied with the GPD officer’s request, exited the vehicle, and suddenly
                                                     21   DOES 1-20 (at least three GPD officers) joined or fundamentally assisted the GPD officer’s
                                                     22   illegal arrest when they physically slammed Plaintiff against the vehicle, grabbed Plaintiff’s arm,
                                                     23   yanked Plaintiff away from the vehicle and tackled Plaintiff to the ground. After GPD officers
                                                     24   DOES 1-20 slammed Plaintiff to the ground, GPD officers DOES 1-20 used a “stungun” or
                                                     25   “taser” and tased Plaintiff multiple times (even after being detained), furiously beat and
                                                     26   repetitively punched Plaintiff in the back, and forcibly held Plaintiff to the ground while they
                                                     27   restrained her with handcuffs (arrested her) without legal justification. Upon information and
                                                     28   belief, by this point in time, at least eight GPD officers joined or fundamentally assisted the GPD


                                                                                                           -4-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 5 of 25




                                                     1    officer’s illegal arrest, including at least one GPD officer flaunted a baton and another GPD
                                                     2    officer drew a firearm in a threatening manner.
                                                     3        21. Plaintiff experienced immediate and excruciating pain and pleaded with the officers to
                                                     4    take her to the hospital because she felt numbness in her legs and in her back. Officers took her
                                                     5    to the hospital to tend to her injuries.
                                                     6        22. During this beating, Plaintiff never threatened officers, was unarmed, and posed no
                                                     7    immediate threat of death, serious physical injury or safety to any GPD officer, or any other
                                                     8    person. Defendants ushered Plaintiff into a police vehicle to be immediately taken to the hospital.
                                                     9    Plaintiff was held in custody, handcuffed for several hours, including at the hospital while
                                                     10   medical personnel tending to her injuries. Defendants arrested Ms. Turner without any physical
                                                     11   force upon realizing she was the person prearranged to remand and release.
                                                     12       23. At all times during Plaintiff’s contact with Defendants, Plaintiff, aside from bellowing
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   screams of pain, behaved peacefully and lawfully. Plaintiff never possessed or displayed any
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   weapon, nor did she threaten anyone in any way. Plaintiff never resisted a lawful order and never
                                                     15   attempted to escape (although she was never wanted for any crime). Defendants neither had
                                                     16   reasonable suspicion to detain, nor probable cause to arrest Plaintiff, and the Defendants were
                                                     17   not responding to a call from dispatch in pursuit of a crime.
                                                     18       24. Defendants DOES 1-20, individually and as peace officers, while acting in the course
                                                     19   and scope of their employment with CITY, at a minimum, negligently assessed the
                                                     20   circumstances presented to them and violently confronted Plaintiff without having probable
                                                     21   cause to believe that she had committed a crime or would commit a crime in the future.
                                                     22       25. The use of force used by Defendants against Plaintiff caused severe injuries, was a very
                                                     23   high level of force, and was unjustified and objectively unreasonable under the circumstances.
                                                     24       26. Defendants knew Plaintiff was present at GPD only to be with her sixth child to remand
                                                     25   and release her daughter as a result of her daughter’s failure to appear in court. Defendants’
                                                     26   demand to detain and arrest Plaintiff was unlawful and unreasonably executed. Defendants used
                                                     27   unreasonable tactics that included a large number of officers’ present, a display of weapons (a
                                                     28   baton and firearm), use of weapons (a stungun), and extreme physical force that included


                                                                                                            -5-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 6 of 25




                                                     1    slamming Plaintiff to the ground and beating Plaintiff with at least fist punches to Plaintiff’s
                                                     2    back.
                                                     3        27. At all material times, Defendants’ seizure of Plaintiff was done without probable cause,
                                                     4    reasonable suspicion, or other legal right; lasted an excessive amount of time; and was conducted
                                                     5    unreasonably. Alternatively, or concurrently, Defendants’ own excessive and unreasonable
                                                     6    actions created the situation in which Defendants decided to unlawfully seize and use force
                                                     7    against Plaintiff and caused an escalation of events leading to the unlawful seizure and use of
                                                     8    force against, and injury to, Plaintiff.
                                                     9        28. At all material times, and alternatively, the actions and omissions of each defendant were
                                                     10   intentional, wanton and/or willful, conscience shocking, reckless, malicious, deliberately
                                                     11   indifferent to Plaintiff's rights, done with actual malice, grossly negligent, negligent, and
                                                     12   objectively unreasonable.
                 T: 888.958.5071 – F. 888.958.5072




                                                     13       29. Plaintiff required medical treatment for her injuries Defendants caused.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14       30. As a direct and proximate result of Defendants’ actions and omissions as set forth above,
                                                     15   Plaintiff sustained the following injuries and damages, past and future, among others:
                                                     16                           a. Physical injuries requiring medical treatment, including, but not
                                                     17                               limited to: loss of consciousness, reliant on a wheelchair and walker
                                                     18                               for mobility, multiple contusions, memory loss, muscle soreness,
                                                     19                               myalgias, arthralgias, neck pain, bilateral leg pain, back pain, bilateral
                                                     20                               arm pain, shoulder pain, numbness in the right arm, and medical
                                                     21                               expenses;
                                                     22                           b. Wrongful search and seizures;
                                                     23                           c. Violation of constitutional rights;
                                                     24                           d. Lost business opportunities;
                                                     25                           e. Medical expenses;
                                                     26                           f. Pain and suffering and emotional distress, including, but not limited to,
                                                     27                               grief, anger, fear, trepidation and humiliation;
                                                     28                           g. All damages, costs, and attorney’s fees and penalties recoverable


                                                                                                           -6-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                     Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 7 of 25




                                                     1                               under 42 U.S.C. §§ 1983, 1988, California Civil Code §§ 52 and 52.1,
                                                     2                               California Code of Civil Procedure § 1021.5, and as otherwise allowed
                                                     3                               under California and United States statues, codes, and common law;
                                                     4                           h. In any amounts according to proof and in excess of the minimum
                                                     5                               jurisdictional amount of this Court as well as for the use of money, pre
                                                     6                               and post judgment interest, and such other damages as deemed just and
                                                     7                               proper.
                                                     8       31. Plaintiff filed a timely claim with Defendant CITY OF GILROY pursuant to California
                                                     9    Government Code §§ 910 et. seq. on April 30, 2019. Defendant CITY rejected that claim on
                                                     10   August 06, 2019.
                                                     11                                        MONELL ALLEGATIONS
                                                     12      32. Plaintiff realleges each and every allegation in paragraphs 1 through 31 of this Complaint
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   with the same force and effect as if fully set forth herein.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14      33. Plaintiff is informed and believes and thereon alleges that based upon the principals set
                                                     15   forth in Monell v. New York City Department of Social Services, 436 U.S. 658 (1978), GPD,
                                                     16   and each of the Defendants sued herein is liable for all injuries sustained by Plaintiff as set forth
                                                     17   herein. GPD, its officials and each of the Defendants sued herein were negligent, wrongful, and
                                                     18   otherwise responsible in some manner for the events and happenings as hereinafter described,
                                                     19   and proximately caused injuries and damages to Plaintiff. Furthermore, one or more DOE
                                                     20   defendants were at all material times responsible for the hiring, training, supervision, and
                                                     21   discipline of the other DOES. Moreover, Plaintiff is informed and believes and thereon alleges
                                                     22   that the Defendants maintained or permitted one or more of the following official policies or
                                                     23   customs:
                                                     24               a. Failure to provide adequate training and supervision to police officers with
                                                     25   respect to constitutional limits on the use of force, including, but not limited to, taser
                                                     26   deployment;
                                                     27               b. Failure to provide adequate training and supervision to police officers with
                                                     28   respect to constitutional limits on use of force and detention;


                                                                                                            -7-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 8 of 25




                                                     1               c. Failure to adequately investigate, take appropriate corrective action, discipline or
                                                     2    retrain officers involved in misconduct;
                                                     3               d. Selection, retention, and assignation of officers with demonstrable propensities
                                                     4    for excessive force, violence, dishonesty, and other misconduct;
                                                     5               e. Condonation and encouragement of officers in the belief that they can violate the
                                                     6    rights of persons such as Ms. Smith with impunity, and that such conduct will not adversely
                                                     7    affect their opportunities for promotion and other employment benefits;
                                                     8               f. Gave consent, aid, and assistance to each of the DOES Defendants and ratified by
                                                     9    the highest levels of authority of the specific unconstitutional acts alleged in this complaint and,
                                                     10   in particular, the ratification of the use of force and false imprisonment of Ms. Smith.
                                                     11                                    FIRST CLAIM FOR RELIEF
                                                     12                         Unreasonable Search and Seizure – Excessive Force
                 T: 888.958.5071 – F. 888.958.5072




                                                     13                                           (42 U.S.C. § 1983)
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14             (By Plaintiff Miriam Smith against CITY, DOES 1-20 and DOES 41-50)
                                                     15      34. Plaintiff realleges each and every allegation in paragraphs 1 through 33 of this
                                                     16   Complaint with the same force and effect as if fully set forth herein.
                                                     17      35. By the actions and omission described above, Defendants’ use of force was both
                                                     18   excessive and unreasonable under the circumstances. Defendants’ unjustified beating and tasing
                                                     19   of Plaintiff deprived her of her right to be secure in her persons against unreasonable searches
                                                     20   and seizures as guaranteed by the Fourth and Fourteenth Amendments.
                                                     21      36. This use of excessive force was especially unreasonable considering Plaintiff’s, age,
                                                     22   gender, that she was unarmed, posed no risk to officer or anyone’s safety, and at one point
                                                     23   already was detained on the ground and/or placed in handcuffs with her hands behind her back
                                                     24   when she was further tased.
                                                     25      37. Defendants’ unlawful use of force caused Plaintiff extreme mental and physical pain and
                                                     26   suffering, loss of enjoyment of life, and loss of earning capacity as set forth above.
                                                     27      38. Defendants knew that their actions could result in significant bodily harm, in particular,
                                                     28   their actions caused Plaintiff to be immediately taken to the hospital, and the unnecessary


                                                                                                           -8-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 9 of 25




                                                     1    forceful tactics Defendants dispensed resulted in Plaintiff being wheelchair bound.
                                                     2        39. Defendants subjected Plaintiff to their wrongful conduct, depriving Plaintiff of rights
                                                     3    described herein, knowingly, maliciously, and with conscious and reckless disregard for whether
                                                     4    the rights and safety of Plaintiff and others would be violated by their acts and/or omissions.
                                                     5        40. As a result of their conduct, Defendants are liable for Ms. Smith’s injuries, either
                                                     6    because they were integral participants in the excessive use of force, or because they failed to
                                                     7    intervene to prevent these violations.
                                                     8        41. The claim against Defendants CITY, DOES 1-20 and DOES 41-50 is based upon
                                                     9    Plaintiff’s allegations that CITY’s policies, practices or customs were a cause of the injuries
                                                     10   suffered by Plaintiff as set forth herein.
                                                     11       42. As a direct and proximate cause of Defendants’ actions and omissions as set forth above,
                                                     12   Plaintiff suffered damages, including, but not limited to, those set forth at ¶ 30 above, and other
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   pecuniary losses not yet ascertained.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14       43.   The conduct of the Defendants entitles Plaintiff to punitive damages and penalties
                                                     15   allowable under 42 USC § 1983 and California law.
                                                     16       44.   Plaintiff is also entitled to reasonable costs and attorney fees under 42 USC § 1988 and
                                                     17   applicable California codes and law.
                                                     18                                    SECOND CLAIM FOR RELIEF
                                                     19                      Unreasonable Search and Seizure – Detention and Arrest
                                                     20                                            (42 U.S.C. § 1983)
                                                     21              (By Plaintiff Miriam Smith against CITY, DOES 1-20 and DOES 41-50)
                                                     22       45. Plaintiff realleges each and every allegation in paragraphs 1 through 44 of this
                                                     23   Complaint with the same force and effect as if fully set forth herein.
                                                     24       46. By the actions and omission described above, Defendants’ arrest of Plaintiff was both
                                                     25   excessive and unreasonable under the circumstances. Defendants’ unjustified beating, tasing, and
                                                     26   handcuffing for several hours of Plaintiff deprived her of her right to be secure in her person
                                                     27   against unreasonable seizures as guaranteed by the Fourth and Fourteenth Amendments.
                                                     28       47. This use of excessive detainment was especially unreasonable considering that


                                                                                                          -9-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                     Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 10 of 25




                                                     1    Defendants did not reasonable suspicion or probable cause to detain Plaintiff, and Defendants
                                                     2    knew, or had reason to know, prior to their encounter with Plaintiff that Plaintiff was not her
                                                     3    sixth child, Ms. Turner given the disparity in age difference and physical appearance, and that
                                                     4    only Ms. Turner was present to remand herself into custody and be released – specifically when
                                                     5    Ms. Turner’s release and remand was prearranged.
                                                     6        48. As a result of their conduct, Defendants are liable for Ms. Smith’s injuries, either
                                                     7    because they were integral participants in the detainment, or because they failed to intervene to
                                                     8    prevent these violations.
                                                     9        49. The claim against Defendants CITY, DOES 1-20 and DOES 41-50 is based upon
                                                     10   Plaintiff’s allegations that CITY’s policies, practices or customs were a cause of the injuries
                                                     11   suffered by Plaintiff as set forth herein.
                                                     12       50. As a direct and proximate cause of Defendants’ actions and omissions as set forth above,
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   Plaintiff suffered damages, including, but not limited to, those set forth at ¶¶ 42-44, and other
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   pecuniary losses not yet ascertained.
                                                     15       51.     The conduct of the Defendants entitles Plaintiff to punitive damages and penalties
                                                     16   allowable under 42 USC § 1983 and California law.
                                                     17       52.    Plaintiff is also entitled to reasonable costs and attorney fees under 42 USC § 1988 and
                                                     18   applicable California codes and law.
                                                     19                                     THIRD CLAIM FOR RELIEF
                                                     20             Monell – Municipal Liability for Unconstitutional Custom, Practice or Policy
                                                     21                                            (42 U.S.C. § 1983)
                                                     22                      (By Plaintiff Miriam Smith against CITY and DOES 21-40)
                                                     23       53. Plaintiff realleges each and every allegation in paragraphs 1 through 52 of this
                                                     24   Complaint with the same force and effect as if fully set forth herein.
                                                     25       54. On information and belief, the unconstitutional actions and/or omissions of Defendants,
                                                     26   as well as other officers employed by or acting on behalf of Defendant CITY and GPD, were
                                                     27   pursuant to the following customs, policies, practices, and/or procedures of the GPD, stated in
                                                     28   the alternative, which were directed, encouraged, allowed, and/or ratified by DEFENDANT


                                                                                                          -10-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                       Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 11 of 25




                                                     1    SCOT SMITHEE and other policy making officers for the CITY and GPD:
                                                     2             a.      To use or tolerate the use of excessive and/or unjustified force, including in the
                                                     3    use of tackling, restraint tactics, and application of force;
                                                     4             b.      To engage in or tolerate unreasonable seizures;
                                                     5             c.      To fail to discipline or to institute, require, and enforce proper and adequate
                                                     6    training, supervision, policies, and procedures concerning seizures, the use of physical arrest
                                                     7    tactics and control holds, use of force, and conduct of off- duty law enforcement officers when
                                                     8    the need for such training, supervision, policies, and procedures is obvious;
                                                     9             d.      To cover-up violations of constitutional rights by any or all of the following:
                                                     10                                    i.     by failing to properly investigate and/or evaluate
                                                     11   complaints or incidents of unlawful seizures and/or excessive force;
                                                     12                                   ii.     by ignoring and/or failing to properly and adequately
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   investigate and discipline unconstitutional or unlawful police activity; and
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14                                  iii.     by allowing, tolerating, and/or encouraging police officers
                                                     15   to: fail to file complete and accurate police reports; file false police reports; make false
                                                     16   statements; intimidate, bias and/or “coach” witnesses to give false information and/or to attempt
                                                     17   to bolster officers’ stories; and/or obstruct or interfere with investigations of unconstitutional or
                                                     18   unlawful police conduct, by withholding and/or concealing material information
                                                     19           e.       To allow, tolerate, and/or encourage a “code of silence” among law enforcement
                                                     20   officers and police department personnel, whereby an officer or member of the department does
                                                     21   not provide adverse information against a fellow officer or member of the department or hold
                                                     22   another member accountable for official misconduct;
                                                     23           f.       To use or tolerate inadequate, deficient, and improper procedures for handling,
                                                     24   investigating, and reviewing complaints of officer misconduct, including claims made under
                                                     25   California Government Code § 910 et seq.
                                                     26           g.       By employing and retaining as police officers and other personnel, including
                                                     27   DOES 1-20, whom Defendants DOES 21-40, at all times material herein, knew or reasonably
                                                     28   should have known had dangerous propensities for abusing their authority and for mistreating


                                                                                                           -11-
                                                                                COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                        Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 12 of 25




                                                     1    citizens by failing to follow written CITY Police Department policies.
                                                     2             h.       Of inadequately supervising, training, controlling, assigning, and disciplining
                                                     3    CITY Police Officers, and other personnel, who Defendant CITY knew or in the exercise of
                                                     4    reasonable care should have known had the aforementioned propensities and character traits;
                                                     5             i.       By failing to adequately train officers, including DOES 1-20, and failing to
                                                     6    institute appropriate policies, regarding the use of excessive force, including deployment of a
                                                     7    taser;
                                                     8             j.       By having and maintaining an unconstitutional policy, custom, and practice of
                                                     9    using excessive force, deployment of a taser, which also is demonstrated by inadequate training
                                                     10   regarding these subjects. The policies, customs, and practices of DOES 21-40 and CITY, were
                                                     11   done with a deliberate indifference to individuals’ safety and rights; and
                                                     12            k.       Of totally inadequately training CITY Police Officers, DOES 1-20, with respect
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   to tasing unarmed individuals.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14       55. Defendants CITY, SCOT SMITHEE, and DOES 21-40 failed to properly hire, train,
                                                     15   instruct, monitor, supervise, evaluate, investigate, and discipline DOES 1-20, and other law
                                                     16   enforcement personnel, with deliberate indifference to Plaintiff’s Constitutional rights, which
                                                     17   were thereby violated as described above.
                                                     18       56. The unconstitutional actions and/or omissions of DOES 1-20 and other law enforcement
                                                     19   personnel, as described above, were approved, tolerated and/or ratified by Defendant SCOT
                                                     20   SMITHEE and other policy making officers for the GPD. Plaintiff is informed and believes, and
                                                     21   thereupon alleges, the details of this incident have been revealed to the authorized policy makers
                                                     22   within the CITY and the GPD, and that such policy makers have direct knowledge of the facts of
                                                     23   this incident. Notwithstanding this knowledge, the authorized policy makers within the CITY
                                                     24   and the GPD, including Defendant SCOT SMITHEE, have approved of the conduct of
                                                     25   Defendants DOES 1-20 and other Police Department personnel, and have made a deliberate
                                                     26   choice to endorse the decisions of those defendant officers and the basis for those decisions. By
                                                     27   so doing, the authorized policy makers within the and the GPD, including Defendant SCOT
                                                     28   SMITHEE, have shown affirmative agreement with the individual defendant officers’ actions,


                                                                                                            -12-
                                                                                 COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 13 of 25




                                                     1    and have ratified the unconstitutional acts of the individual defendant officers.
                                                     2       57. The aforementioned customs, policies, practices, and procedures, the failures to properly
                                                     3    and adequately hire, train, instruct, monitor, supervise, evaluate, investigate, and discipline, as
                                                     4    well as the unconstitutional orders, approvals, ratification and toleration of wrongful conduct by
                                                     5    Defendants CITY, SCOT SMITHEE, and DOES 1-20, were a moving force and/or a proximate
                                                     6    cause of the deprivations of Plaintiff’s clearly-established and well-settled constitutional rights in
                                                     7    violation of 42 USC §1983, as more fully set forth above.
                                                     8       58. Defendants subjected Plaintiff to their wrongful conduct, depriving Plaintiff of rights
                                                     9    described herein, knowingly, maliciously, and with conscious and reckless disregard for whether
                                                     10   the rights and safety of Plaintiff and others would be violated by their acts and/or omissions.
                                                     11      59. As a direct and proximate result of the unconstitutional actions, omissions, customs,
                                                     12   policies, practices and procedures of Defendants CITY, SCOT SMITHEE, and DOES 1-50, as
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   described above, Plaintiff sustained serious injury and is entitled to damages, penalties, costs and
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   attorney fees as set forth in ¶¶ 42-44, and punitive damages against SCOT SMITHEE and DOES
                                                     15   1-50 in their individual capacities. Plaintiff does not seek punitive damages against Defendant
                                                     16   CITY.
                                                     17                                   FOURTH CLAIM FOR RELIEF
                                                     18                     Monell – Municipal Liability for Failure to Properly Train
                                                     19                                            (42 U.S.C. § 1983)
                                                     20                    (By Plaintiff Miriam Smith Against CITY and DOES 21-40)
                                                     21      60. Plaintiff realleges each and every allegation in paragraphs 1 through 59 of this
                                                     22   Complaint with the same force and effect as if fully set forth herein.
                                                     23      61. While acting under the color of state law and within the course and scope of their
                                                     24   employment as police officers for the CITY police department, DOES 1-20’s beating and tasing
                                                     25   of Ms. Smith, who was unarmed, deprived Ms. Smith of her rights and liberties secured to her by
                                                     26   the Fourth and Fourteenth Amendments, including her right to be free from unreasonable search
                                                     27   and seizure.
                                                     28      62. The training policies of the defendant CITY police department were not adequate to train


                                                                                                          -13-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 14 of 25




                                                     1    its police officers, including but not limited to, DOES 1-20, with regards to deploying a taser or
                                                     2    using physical force. As a result, CITY police officers, including DOES 1-20, are not able to
                                                     3    handle the usual and recurring situations with which they must deal, including making contact
                                                     4    with unarmed individuals. These inadequate training policies existed prior to the date of this
                                                     5    incident and continue to this day.
                                                     6       63. The Defendant CITY police department was deliberately indifferent to the known or
                                                     7    obvious consequences of its failure to train its police officers, including DOES 1-20, adequately
                                                     8    with regards to using a taser or physical force. This inadequate training includes failing to teach
                                                     9    officers to give a verbal warning when feasible prior to using a taser or using physical force to
                                                     10   tackle Ms. Smith, to give commands when feasible prior to using a taser and/or using physical
                                                     11   force to tackle Ms. Smith, and to use less harmful options prior to resorting to using a taser or
                                                     12   physical force.
                 T: 888.958.5071 – F. 888.958.5072




                                                     13      64. CITY was aware that failure to implement some sort of training with regard to their
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   officers’ use of a taser or physical force and dealing with unarmed suspects would result in
                                                     15   continuing to have numerous unreasonable officers involved excessive force claims involving
                                                     16   unarmed individuals annually.
                                                     17      65. The failure of the Defendant CITY police department to provide adequate training with
                                                     18   regards using a taser and physical force, caused the deprivation of the Plaintiff’s rights by DOES
                                                     19   1-20. Defendant’s failure to train is so closely related to the deprivation of the Plaintiff’s rights
                                                     20   as to be the moving force that caused the ultimate injury.
                                                     21      66. Defendants CITY, SCOT SMITHEE, and DOES 21-40 failed to properly hire, train,
                                                     22   instruct, monitor, supervise, evaluate, investigate, and discipline DOES 1-20, and other law
                                                     23   enforcement personnel, with deliberate indifference to Plaintiff’s Constitutional rights, which
                                                     24   were thereby violated as described above.
                                                     25      67. The unconstitutional actions and/or omissions of DOES 1-20 and other law enforcement
                                                     26   personnel, as described above, were approved, tolerated and/or ratified by Defendant SCOT
                                                     27   SMITHEE and other policy making officers for the GPD. Plaintiff is informed and believes, and
                                                     28   thereupon alleges, the details of this incident have been revealed to the authorized policy makers


                                                                                                           -14-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 15 of 25




                                                     1    within the CITY and the GPD, and that such policy makers have direct knowledge of the facts of
                                                     2    this incident. Notwithstanding this knowledge, the authorized policy makers within the CITY
                                                     3    and the GPD, including Defendant SCOT SMITHEE, have approved of the conduct of
                                                     4    Defendants DOES 1-20 and other Police Department personnel, and have made a deliberate
                                                     5    choice to endorse the decisions of those defendant officers and the basis for those decisions. By
                                                     6    so doing, the authorized policy makers within the and the GPD, including Defendant SCOT
                                                     7    SMITHEE, have shown affirmative agreement with the individual defendant officers’ actions,
                                                     8    and have ratified the unconstitutional acts of the individual defendant officers.
                                                     9       68. The aforementioned customs, policies, practices, and procedures, the failures to properly
                                                     10   and adequately hire, train, instruct, monitor, supervise, evaluate, investigate, and discipline, as
                                                     11   well as the unconstitutional orders, approvals, ratification and toleration of wrongful conduct by
                                                     12   Defendants CITY, SCOT SMITHEE, and DOES 1-20, were a moving force and/or a proximate
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   cause of the deprivations of Plaintiff’s clearly-established and well-settled constitutional rights in
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   violation of 42 USC §1983, as more fully set forth above.
                                                     15      69. Defendants subjected Plaintiff to their wrongful conduct, depriving Plaintiff of rights
                                                     16   described herein, knowingly, maliciously, and with conscious and reckless disregard for whether
                                                     17   the rights and safety of Plaintiff and others would be violated by their acts and/or omissions.
                                                     18      70. As a direct and proximate result of the unconstitutional actions, omissions, customs,
                                                     19   policies, practices and procedures of Defendants CITY, SCOT SMITHEE, and DOES 1-50, as
                                                     20   described above, Plaintiff sustained serious injury and is entitled to damages, penalties, costs and
                                                     21   attorney fees as set forth in ¶¶ 42-44, and punitive damages against SCOT SMITHEE and DOES
                                                     22   1-50 in their individual capacities. Plaintiff does not seek punitive damages against Defendant
                                                     23   CITY.
                                                     24                                     FIFTH CLAIM FOR RELIEF
                                                     25                                                  Battery
                                                     26                (California Government Code § 820 and California Common Law)
                                                     27             (By Plaintiff Miriam Smith Against CITY, DOES 1-20 and DOES 41-50)
                                                     28      71. Plaintiff realleges each and every allegation in paragraphs 1 through 70 of this


                                                                                                          -15-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 16 of 25




                                                     1    Complaint with the same force and effect as if fully set forth herein.
                                                     2        72. The actions and omissions of Defendants as set forth above constitute assault and battery.
                                                     3        73. Defendants, while working as police officers for Gilroy and acting within the course and
                                                     4    scope of their duties, intentionally tased Ms. Smith multiple times, tackled Ms. Smith to the
                                                     5    ground, and punched Ms. Smith in her back multiple times. Furthermore, Ms. Smith was
                                                     6    unarmed and did not pose a threat to officer or anyone’s safety. Moreover, DOES 1-20 did not
                                                     7    give any warnings prior to tackling, tasing or beating Ms. Smith. Several deployments of a taser,
                                                     8    tackling Ms. Smith to the ground and punching her in her back were unreasonable uses of force
                                                     9    against Ms. Smith to which she did not consent. The use of such force was unreasonable
                                                     10   considering there were less physical force options available and neither privileged nor justified
                                                     11   under statute or common law.
                                                     12       74. CITY is vicariously liable for the wrongful acts of DOES 1-20 pursuant to section
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   815.2(a) of the California Government Code, which provides that a public entity is liable for the
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   injuries caused by its employees within the scope of the employment if the employee’s act would
                                                     15   subject him or her to liability.
                                                     16       75. As a direct and proximate result of Defendants’ assault and battery of Plaintiff, Plaintiff
                                                     17   sustained injuries and damages, and is entitle to relief as set forth above at ¶¶ 42-44.
                                                     18                                       SIXTH CLAIM FOR RELIEF
                                                     19                                      False Arrest / False Imprisonment
                                                     20                 (California Government Code § 820 and California Common Law)
                                                     21             (By Plaintiff Miriam Smith Against CITY, DOES 1-20 and DOES 41-50)
                                                     22       76. Plaintiff realleges each and every allegation in paragraphs 1 through 75 of this
                                                     23   Complaint with the same force and effect as if fully set forth herein.
                                                     24       77. At no time during the events described above, and at all other pertinent times, did
                                                     25   Defendants have a warrant for the arrest of Plaintiff, nor did Defendants have any facts or
                                                     26   information that constituted probable cause that Plaintiff had committed or was about to commit
                                                     27   a crime. Defendants also lacked reasonable suspicion to detain Plaintiff at any time, and
                                                     28   Defendants were not engaged in any lawful investigative detention of Plaintiff.


                                                                                                           -16-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 17 of 25




                                                     1       78. Defendants DOES 1-20, while working as police officers for CITY, and acting within the
                                                     2    course and scope of their duties, intentionally deprived Plaintiff of her freedom of movement by
                                                     3    use of force, threats of force and unreasonable duress when Defendants DOES 1-20 tackled,
                                                     4    beat, and tased Plaintiff multiple times and injured her. Defendants DOES 1-20 intentionally
                                                     5    tackled, beat, and tased Plaintiff in order to detain her despite Plaintiff informing them she was
                                                     6    not Ms. Turner, that Ms. Turner was her daughter.
                                                     7       79. Ms. Smith did not knowingly or voluntarily consent to her detention or arrest. Plaintiff
                                                     8    did not feel that she was free to leave as she lay beaten and tased on the ground. By tackling,
                                                     9    beating, and tasing Plaintiff, Defendants DOES 1-20, deprived Ms. Smith, who was unarmed, of
                                                     10   her liberty without justification. Further, Defendants DOES 1-20 did not have probable cause to
                                                     11   believe that Ms. Smith, specifically, had committed any crime.
                                                     12      80. The conduct against Plaintiff by Defendants DOES 1-20, by tackling, tasing and beating
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   her, was a substantial factor in causing her harm as set forth above.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14      81. CITY is vicariously liable for the wrongful acts of Defendants DOES 1-20 pursuant to
                                                     15   section 815.2(a) of the California Government Code, which provides that a public entity is liable
                                                     16   for the injuries caused by its employees within the scope of the employment if the employee’s
                                                     17   act would subject him or her to liability.
                                                     18      82. Defendants, and each of them, intentionally and unlawfully exercised force to restrain,
                                                     19   detain, and confine Plaintiff, putting restraint on Plaintiff’s freedom of movement, and
                                                     20   compelled Plaintiff to remain and/or move against his will. Defendants authorized, directed, and
                                                     21   assisted in procuring, without process, Plaintiff’s unlawful arrest and imprisonment.
                                                     22      83. As a direct and proximate result of Defendants' acts and/or omissions as set forth above,
                                                     23   Plaintiff sustained injuries and damages and is entitled to relief as set forth at ¶¶42-44.
                                                     24                                  SEVENTH CLAIM FOR RELIEF
                                                     25                                                Negligence
                                                     26                (California Government Code § 820 and California Common Law)
                                                     27             (By Plaintiff Miriam Smith Against CITY, DOES 1-20 and DOES 41-50)
                                                     28      84. Plaintiff realleges each and every allegation in paragraphs 1 through 76 of this


                                                                                                           -17-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                       Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 18 of 25




                                                     1    Complaint with the same force and effect as if fully set forth herein.
                                                     2        85. At all times, each Defendant owed a duty to act with care tin the execution and
                                                     3    enforcement of any right, law or legal obligation.
                                                     4        86. At all times relevant, each Defendant owed Plaintiff the duty to act with reasonable care.
                                                     5        87. These general duties of reasonable care and due care owed to Plaintiff by all Defendants
                                                     6    include, but are not limited to, the following specific obligations:
                                                     7            a.       To refrain from using or tolerating the use of excessive and/or unreasonable force
                                                     8    against Plaintiff;
                                                     9            b.       To refrain from wrongfully arresting and/or detaining Plaintiff, or tolerating such
                                                     10   conduct by others;
                                                     11           c.       To refrain from tactics and conduct that lead to the otherwise unnecessary seizure
                                                     12   of and use of force against Plaintiff;
                 T: 888.958.5071 – F. 888.958.5072




                                                     13           d.       To intervene to stop and/or remedy observed violations of rights by other officers;
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14           e.       To refrain from abusing their authority granted them by law;
                                                     15           f.       To refrain from violating Plaintiff’s rights guaranteed by the United States and
                                                     16   California Constitutions, as set forth above, and as otherwise protected by law.
                                                     17       88. Additionally, these general duties of reasonable care and due care owed to Plaintiff by
                                                     18   Defendants CITY OF GILROY and SCOT SMITHEE, and DOES 21-40, include but are not
                                                     19   limited to the following specific obligations:
                                                     20           a.       To properly and adequately hire, investigate, train, supervise, monitor and
                                                     21   discipline their employees, agents, and/or CPD officers, including Defendant MANSOURIAN to
                                                     22   ensure that those employees/agents/officers act at all times in the public interest and in
                                                     23   conformance with law;
                                                     24           b.       To make, enforce, and at all times act in conformance with policies and customs
                                                     25   that are lawful and protective of individual rights, including Plaintiff’s;
                                                     26           c.       to refrain from making, enforcing, and/or tolerating the wrongful policies and
                                                     27   customs set forth at ¶ 54, above.
                                                     28       89. Defendants, through their acts and omissions, breached each and every one of the


                                                                                                           -18-
                                                                                COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 19 of 25




                                                     1    aforementioned duties owed to Plaintiff.
                                                     2       90. CITY is vicariously liable for the wrongful acts of Defendants DOES 1-20 pursuant to
                                                     3    section 815.2(a) of the California Government Code, which provides that a public entity is liable
                                                     4    for the injuries caused by its employees within the scope of the employment if the employee’s
                                                     5    act would subject him or her to liability.
                                                     6       91. As a direct and proximate result of Defendants' negligence, Plaintiff sustained injuries
                                                     7    and damages, and is entitled to relief as set forth above at ¶¶ 42-44.
                                                     8                                    EIGHTH CLAIM FOR RELIEF
                                                     9                                          Violation of Bane Act
                                                     10                                     (California Civil Code § 52.1)
                                                     11                     (By Plaintiff Against CITY, DOES 1-20, and DOES 41-50)
                                                     12      92. Plaintiff realleges each and every allegation in paragraphs 1 through 91 of this
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   Complaint with the same force and effect as if fully set forth herein.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14      93. By their acts, omissions, customs, and policies, each Defendant acting in
                                                     15   concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil Code
                                                     16   §52.1, and the following clearly-established rights under the United States Constitution and the
                                                     17   California Constitution:
                                                     18          a.      The right to be free from unreasonable searches and seizures as secured by the
                                                     19   Fourth Amendment (as incorporated by the Fourteenth Amendment);
                                                     20          b.      The right to be free from excessive and unreasonable force as secured by the
                                                     21   Fourth Amendment (as incorporated by the Fourteenth Amendment);
                                                     22          c.      The right to be free from unlawful and unreasonable seizure and search of one’s
                                                     23   person as secured by the California Constitution, Article 1, Section 13;
                                                     24          d.      The right to be free from unreasonable or excessive force, as secured by the
                                                     25   California Constitution, Article 1, Section 13;
                                                     26          e.      The right to protection from bodily restraint, harm, or personal insult, as secured
                                                     27   by Civil Code § 43.
                                                     28      94. Separate from, and above and beyond, Defendants’ attempted interference, interference


                                                                                                            -19-
                                                                                COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 20 of 25




                                                     1    with, and violation of Plaintiff’s rights, Defendants violated Plaintiff’s rights by the following
                                                     2    conduct constituting threats, intimidation, or coercion:
                                                     3           a. seizing Plaintiff without any command to stop, warning, or reasonable suspicion;
                                                     4           b. restraining, tackling and using force against Plaintiff in the absence of any threat or
                                                     5               justification whatsoever;
                                                     6           c. continuing to forcefully restrain Plaintiff on the ground when Plaintiff was not
                                                     7               resisting, attempting to flee, or posing any threat, and in spite of Plaintiff's protests
                                                     8               that he has screaming in pain;
                                                     9           d. arresting Plaintiff without probable cause, including forcing Plaintiff to the ground
                                                     10              and restraining him;
                                                     11          e. continuing Plaintiff’s arrest and custody after any probable cause that Defendants
                                                     12              may have erroneously believed existed to justify arresting the Plaintiff had eroded,
                 T: 888.958.5071 – F. 888.958.5072




                                                     13              such that the officer's conduct became intentionally coercive and wrongful; and
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14          f. violating Plaintiff’s rights to be free from unlawful seizures under Cal. Const. Art. 1,
                                                     15              Sec. 13, by both wrongful arrest and excessive force.
                                                     16      95. In addition to the above, Defendants unreasonable and excessive use of force under the
                                                     17   circumstances (especially considering Ms. Smith’s age, gender, the fact that GPD knew or
                                                     18   should have known that Ms. Smith was not Ms. Turner and the fact that she was unarmed and
                                                     19   not a threat to officers or anyone’s safety) violated Ms. Smith’s rights under state and federal
                                                     20   laws and under the state and federal Constitution, including, but not limited to, due process, the
                                                     21   right to bodily integrity, including their rights under Civil Code Section 43, Penal Code sections
                                                     22   149, 240, and 242, and her rights under Article 1, Sections 1, 7, 1and/or 13 of the California
                                                     23   Constitution.
                                                     24      96. Furthermore, Defendants detained and arrested Ms. Smith without reasonable suspicion
                                                     25   and/or probable cause, thus depriving Ms. Smith of her right to be free from unreasonable
                                                     26   searches and seizures under the Fourth Amendment and as applied to state actors by the
                                                     27   Fourteenth Amendment.
                                                     28      97. Defendants’ conduct caused Ms. Smith extreme pain and suffering, and the loss of


                                                                                                          -20-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                     Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 21 of 25




                                                     1    enjoyment of life and earning capacity.
                                                     2        98. Defendants intentionally violated Ms. Smith’s rights under § 1983 by detaining her
                                                     3    without reasonable suspicion or probable cause to arrest and by using excessive force against
                                                     4    Ms. Smith. Furthermore, these acts by DOES 1-20 demonstrate that they had a reckless disregard
                                                     5    for Ms. Smith’s Constitutional rights.
                                                     6        99. At the time of Ms. Smith being tackled, tased, and punched in the back, Ms. Smith did
                                                     7    not pose an immediate threat of death or serious bodily injury and Ms. Smith never verbally
                                                     8    threatened anyone prior to her beating. There is direct and circumstantial evidence that DOES 1-
                                                     9    20 intentionally violated Ms. Smith’s rights under § 1983 by unlawfully detaining her, by
                                                     10   unlawfully arresting her, and by unlawfully using excessive force, including, but not limited to
                                                     11   tasing her even after she was detained.
                                                     12       100.        DOES 1-20, while working as police officers for the CITY Police Department,
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   and acting within the course and scope of their duties, interfered with or attempted to interfere
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   with the rights of Ms. Smith to be free from unreasonable searches and seizures and to be free
                                                     15   from state actions that shock the conscience, by threatening or committing acts involving
                                                     16   violence, threats, coercion, or intimidation. Ms. Turner, an African-American woman, was also
                                                     17   racially profiled by the involved officers.
                                                     18       101. The conduct of DOES 1-20 was a substantial factor in causing the harms, losses,
                                                     19   injuries, and damages of Ms. Smith because they were integral participants in the misconduct, or
                                                     20   because they failed to intervene to prevent these violations.
                                                     21       102. CITY is vicariously liable for the wrongful acts of DOES 1-20 pursuant to section
                                                     22   815.2(a) of the California Government Code, which provides that a public entity is liable for the
                                                     23   injuries caused by its employees within the scope of the employment if the employee’s act would
                                                     24   subject him or her to liability.
                                                     25       103. As a direct and proximate cause of Defendants’ violation of California Civil Code
                                                     26   §52.1 and of Plaintiff’s rights under the United States and California Constitutions and statutes,
                                                     27   Plaintiff sustained injuries and damages, and is entitled to relief as set forth above at ¶¶ 42-44,
                                                     28   and all damages allowed by California Civil Code §§52, 52.1, and California law, not limited to


                                                                                                          -21-
                                                                               COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 22 of 25




                                                     1    costs, attorneys fees, treble damages, and civil penalties.
                                                     2                                     NINTH CLAIM FOR RELIEF
                                                     3                               Intentional Infliction of Emotional Distress
                                                     4                 (California Government Code § 820 and California Common Law)
                                                     5                      (By Plaintiff Against CITY, DOES 1-20, and DOES 41-50)
                                                     6       104.        Plaintiff realleges each and every allegation in paragraphs 1 through 103 of this
                                                     7    Complaint with the same force and effect as if fully set forth herein.
                                                     8       105.        Defendants’ above-described conduct was extreme, unreasonable and outrageous.
                                                     9       106.        In engaging in the aforementioned conduct, defendants intentionally ignored or
                                                     10   recklessly disregarded the foreseeable risk that Plaintiff would suffer extreme emotional distress
                                                     11   as a result of Defendants’ conduct.
                                                     12      107.        CITY is vicariously liable for the wrongful acts of Defendants DOES 1-20
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   pursuant to section 815.2(a) of the California Government Code, which provides that a public
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14   entity is liable for the injuries caused by its employees within the scope of the employment if the
                                                     15   employee's act would subject him or her to liability.
                                                     16      108.        Defendants, and each of them, intentionally and unlawfully exercised force to
                                                     17   restrain, detain, and confine Plaintiff, putting restraint on Plaintiff's freedom of movement, and
                                                     18   compelled Plaintiff to remain and/or move against his will. Defendants authorized, directed, and
                                                     19   assisted in procuring, without process, Plaintiff's unlawful arrest and imprisonment.
                                                     20      109.        As a direct and proximate result of Defendants' acts and/or omissions as set forth
                                                     21   above, Plaintiff sustained injuries and damages and is entitled to relief as set forth at ¶¶42-44.
                                                     22                                      TENTH CLAIM FOR RELIEF
                                                     23                                                   Assault
                                                     24                  (California Government Code § 820 and California Common Law)
                                                     25               (By Plaintiff Miriam Smith Against CITY, DOES 1-20 and DOES 41-50)
                                                     26      110.        Plaintiff realleges each and every allegation in paragraphs 1 through 109 of this
                                                     27   Complaint with the same force and effect as if fully set forth herein.
                                                     28



                                                                                                          -22-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                       Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 23 of 25




                                                     1          111.       At no time during the events described above, and at all other pertinent times, did
                                                     2    Defendants have a warrant for the arrest of Plaintiff, nor did Defendants have any facts or
                                                     3    information that constituted probable cause that Plaintiff had committed or was about to commit
                                                     4    a crime. Defendants also lacked reasonable suspicion to detain Plaintiff at any time, and
                                                     5    Defendants were not engaged in any lawful investigative detention of Plaintiff.
                                                     6          112.       Defendants DOES 1-20, while working as police officers for CITY, and acting
                                                     7    within the course and scope of their duties, intentionally caused Plaintiff to fear that she was to
                                                     8    be hit, tased, beaten, physically harmed and injured, and arrested without legal cause.
                                                     9          113.       Defendants tackled, beat, and tased Plaintiff, who was unarmed, and deprived her
                                                     10   of her liberty without justification. Further, Defendants DOES 1-20 did not have probable cause
                                                     11   to believe that Ms. Smith, specifically, had committed any crime and acted without case.
                                                     12   Furthermore, Defendants’ conduct was neither privileged nor justified under statute or common
                 T: 888.958.5071 – F. 888.958.5072




                                                     13   law.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14         114.        The conduct against Plaintiff by Defendants DOES 1-20, by tackling, tasing and
                                                     15   beating her, was a substantial factor in causing her harm as set forth above.
                                                     16         115.        CITY is vicariously liable for the wrongful acts of Defendants DOES 1-20
                                                     17   pursuant to section 815.2(a) of the California Government Code, which provides that a public
                                                     18   entity is liable for the injuries caused by its employees within the scope of the employment if the
                                                     19   employee's act would subject him or her to liability.
                                                     20         116.       Defendants, and each of them, intentionally and unlawfully exercised force to
                                                     21   restrain, detain, and confine Plaintiff, putting restraint on Plaintiff's freedom of movement, and
                                                     22   compelled Plaintiff to remain and/or move against his will. Defendants authorized, directed, and
                                                     23   assisted in procuring, without process, Plaintiff's unlawful arrest and imprisonment.
                                                     24         117.       As a direct and proximate result of Defendants' acts and/or omissions as set forth
                                                     25   above, Plaintiff sustained injuries and damages and is entitled to relief as set forth at ¶¶42-44.
                                                     26   ///
                                                     27   ///
                                                     28   ///


                                                                                                           -23-
                                                                                COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 24 of 25




                                                     1                                                PRAYER
                                                     2            WHEREFORE, Plaintiff prays judgment against Defendants and each of them, jointly
                                                     3    and severally as follows
                                                     4       1. For compensatory (or general) in an amount according to proof and which is fair, just and
                                                     5    reasonable;
                                                     6       2.   For punitive damages under 42 USC §1983 and California law in an amount according to
                                                     7    proof and which is fair, just, and reasonable (but not against Defendant City of Gilroy);
                                                     8       3. For prejudgment interest;
                                                     9       4. For all other damages, penalties, costs, interest, and attorney fees as allowed by 42 USC
                                                     10   §§ 1983 and 1988, Cal. Civil Code §§ 52 et seq., 52.1, Cal. Code of Civ. Proc. 1021.5, and as
                                                     11   otherwise may be allowed by California and/or federal law;
                                                     12      5. For such other and further relief as presented by the evidence in this case and as this
                 T: 888.958.5071 – F. 888.958.5072




                                                     13           Court may deem just, proper and appropriate.
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14

                                                     15   Dated: January 11, 2021
                                                     16                                                                SIAS LAW, INC.
                                                     17

                                                     18

                                                     19
                                                                                     Respectfully Submitted By:        _________________________
                                                     20
                                                                                                                       JASON O. SIAS
                                                     21                                                                Attorney for Plaintiff
                                                                                                                       MIRIAM SMITH
                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28



                                                                                                         -24-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                  Case 5:21-cv-00313-VKD Document 1 Filed 01/13/21 Page 25 of 25




                                                     1                                     DEMAND FOR JURY TRIAL
                                                     2

                                                     3           Plaintiff hereby requests a trial by jury.
                                                     4

                                                     5    Dated: January 11, 2021
                                                     6                                                           SIAS LAW, INC.
                                                     7

                                                     8

                                                     9

                                                     10
                                                                                    Respectfully Submitted By:   _________________________
                                                                                                                 JASON O. SIAS
                                                     11                                                          Attorney for Plaintiff
                                                                                                                 MIRIAM SMITH
                                                     12
                 T: 888.958.5071 – F. 888.958.5072




                                                     13
                    1809 S Street, Suite 101-291
                      Sacramento, CA 95811
SIAS LAW, INC.




                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28



                                                                                                          -25-
                                                                              COMPLAINT FOR DAMAGES AND JURY DEMAND
